Citation Nr: 0023005	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  98-04 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The propriety of the initial rating of 50 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from February 1969 
to February 1971.


This appeal to the Board of Veterans' Appeals (Board) stems 
from a September 1997 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA).  The RO 
granted service connection for post-traumatic stress disorder 
(PTSD) and assigned a 50 percent rating for PTSD, effective 
June 24, 1997.  This appeal ensued.

A hearing was held before an RO hearing officer in June 1998.  
A transcript of the hearing is of record.  

The Board remanded the case in November 1998 for further 
development of the evidence.  The case has been returned to 
the Board for continuation of appellate review.

Inasmuch as the pending appeal is from an original award, the 
Board has framed the issue as shown on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In that decision, the United States Court of Appeals for 
Veterans Claims (Court) determined that original awards are 
not to be construed as claims for increased ratings.


FINDING OF FACT

PTSD is manifested primarily by depression, anxiety, anger 
and sleep problems; memory and cognition are retained; the 
disability produces some occupational and social impairment, 
but the appellant remains capable of establishing and 
maintaining some effective work and social relationships.


CONCLUSION OF LAW

An initial rating in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.7 and § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A VA psychiatric examination was performed in August 1997.  
The veteran related that he experienced nervousness, 
depression, sleep problems, and anger.  He indicated that he 
isolated himself and did not like crowds.  Mental status 
interview revealed that the veteran was oriented.  Mood was 
anxious, with mood-congruent affect.  Speech was somewhat 
rapid at times.  There was some psychomotor agitation.  
Thought processes were goal directed.  Thought content was 
devoid of any auditory or visual hallucinations.  There was a 
significant amount of paranoia of others and some homicidal 
and suicidal ideations, but no active plan.  Memory was fair 
for immediate, recent and remote events.  The veteran was 
able to concentrate well enough to spell "table" backwards 
or interpret a proverb.  The diagnosis on Axis I  was post-
traumatic stress disorder.  The examiner assigned a Global 
Assessment of Functioning g Score (GAF) of 59.  The 
assessment was that the veteran's social adaptability and 
interactions with others were moderately impaired.  His 
flexibility, reliability and efficiency in an industrial 
setting were somewhat less than moderately impaired.  The 
examiner estimated the overall level of disability to be in 
the definite to considerable range.

A statement, dated in December 1997, was received from a VA 
psychologist, who indicated that the veteran had been under 
treatment for about one year.  The assessment was that the 
veteran was severely disabled and unemployable due to PTSD.  
It was reported that his symptoms included severe anxiety, 
anger and irritability, with thoughts of homicide or suicide, 
if provoked.  He was described as inflexible and inefficient, 
with reduced persistence and pace.  It was noted that he 
could not work on any regular, day-to-day 40 hour per week 
job, without danger to himself or others.

The veteran was afforded a VA psychiatric examination in 
February 1998.  He was examined by the same physician who had 
examined him in August 1997.  The veteran's history was 
obtained and clinical findings were recorded.  The examiner 
assigned a GAF score of 55.  The examiner pointed out that 
the veteran's PTSD was essentially unchanged.  Referring to 
the above-referenced statement from the veteran's treating 
psychologist, the physician commented that the veteran might 
indeed be unable to work; however, the physician believed 
that the inability to work was produced by a combination of 
factors, including obesity and leg difficulties, and not just 
PTSD.  As for disability associated with PTSD, it was the 
physician's assessment that the veteran's social adaptability 
was moderately impaired; and that flexibility, reliability 
and efficiency in an industrial setting were also moderately 
impaired.  In the physician's opinion, overall impairment 
from PTSD remained in the considerable range.

A hearing was held in June 1998 before an RO hearing officer.  
In testimony, the veteran related that he was receiving 
treatment weekly from a clinical psychologist and that he was 
prescribed psychotropic medication.  He commented that he had 
been granted disability benefits from the Social Security 
Administration (SSA) based primarily on PTSD.  He noted that 
he had worked as a truck driver.  He indicated that 
psychotropic medications caused drowsiness, which made it 
dangerous for him to drive a truck.  He stated that he had 
nightmares of Vietnam experiences about two to three times 
per week and remarked that he was depressed most of the time.

Additional items of evidence were associated with the claims 
file pursuant to the Board's November 1998 remand order.  
They are referenced below.

In a statement from a Vet Center, dated in January 1999, it 
was reported that the veteran had been in treatment for PTSD 
since September 1997.  He complained of symptoms which 
included memory loss, lack of trust in people, and difficulty 
in establishing and maintaining relationships with others.  

Clinical records from Edwin D. Ayers, Ph.D., dated from 
September 1997 through April 1999, reflect that the veteran 
was treated for PTSD.  It was found that PTSD was manifested 
by a complex of symptoms, including nightmares, flashbacks 
and intrusive memories of Vietnam.  The veteran exhibited 
anger, irritability and rage.  He had anxiety reactions.  He 
had difficulty trusting others.  There was significant memory 
loss.  He was isolated and alienated from others.  

According to a determination dated in January 1998, SSA found 
that the veteran had been disabled since November 1996.  The 
primary diagnosis was osteoarthrosis and allied disorders 
(status post crush injury left leg; total right knee 
replacement right leg).  The secondary diagnosis was diabetes 
mellitus.  Medical records accompanying the SSA determination 
reflect the veteran's treatment for conditions other than 
PTSD, especially a right knee disorder, a left leg injury, 
diabetes and hypertension.

A VA psychiatric examination was performed in July 1999.  The 
veteran denied psychiatric hospitalizations.  He stated that 
he had worked as a truck driver for about 22 years and had 
been retired since about 1996.  He indicated that he had not 
worked for over three years because of medical and 
psychological reasons.  He stated that he experienced anger, 
anxiety, depression and diminished sleep.  He remarked that 
he had occasional crying episodes and occasionally felt 
hopeless.  He related that he occasionally felt suicidal, but 
had never made a suicide attempt. 

On mental status interview, the veteran appeared to have 
somewhat angry affect.  There was no evidence of 
hallucinations or delusions.  In a test of memory, he 
recalled three objects correctly.  He named one President 
correctly of the last three.  He was not able to do serial 
sevens at all.  His rate and flow of speech were quite slow, 
but speech was relevant and coherent.  He denied real panic 
attacks, but admitted to significant anxiety regarding his 
nightmares.  The diagnosis on Axis I was PTSD.  The diagnosis 
on Axis II was some personality traits of narcissism and 
passive aggressiveness. The examiner assigned a GAF score of 
50.  

In an addendum report, dated in September 1999, the 
psychiatrist, who examined the veteran in July 1999, verified 
that he had reviewed the claims folder.  Additionally, the 
physician commented that the GAF score assigned reflected the 
impact of both physical and mental impairments.  He noted 
that the veteran had marked physical difficulties, and 
pointed out that it was hard to determine whether depression 
and flashbacks came from physical or emotional factors.  In 
any event, it was the examiner's assessment that the GAF of 
50 was consistent with the veteran's psychiatric symptoms.  

II.  Legal Analysis

The Court has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (1999).

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

A review of the record discloses that symptoms of PTSD 
include significant depression, irritability, and diminished 
sleep.  At the same time, however, the medical evidence shows 
that there is no significant compromise of memory, abstract 
thinking, or judgment.  Cognitive function, then, is 
relatively well maintained.

The Board has taken note of the veteran's testimony that he 
is in receipt of SSA disability benefits primarily because of 
PTSD and that he had to retire from his job as truck driver 
because of the side-effects of medication he takes for PTSD.  
That testimony is simply not supported by SSA records which 
document that the veteran was found to be disabled because of 
disabilities stemming from various physical, rather than 
psychiatric conditions. 

Additionally, the Board has considered a December 1997 
statement from a VA psychologist which indicates that the 
veteran is unemployable solely because of PTSD.  There is no 
indication from the statement that the psychologist had based 
his assessment on a review of the veteran's entire medical 
record.  In contrast, a VA psychiatrist, who subsequently 
examined the veteran in February 1998, found only moderate 
social and occupational impairment from PTSD.  The 
psychiatrist emphasized that, if the veteran were indeed 
unable to work, his unemployability was due to a combination 
of physical and psychiatric factors.  Especially noteworthy 
is that the VA psychiatrist, who most recently examined the 
veteran in July 1999 and who had reviewed the claims folder, 
also determined that both physical and psychiatric components 
played a part in the veteran's overall level of disability.  
In all, the medical evidence establishes that symptoms of 
PTSD produce some reduction in reliability and productivity 
levels, but the veteran retains some ability to establish and 
maintain effective work and social relationships.  

Having reviewed the record, the Board believes that the 
currently assigned 50 percent rating adequately reflects the 
level of impairment from PTSD.  In order to be entitled to 
assignment of the next higher rating of 70 percent, there 
must be medical evidence that PTSD results in extensive 
deficits of mood or cognition, producing inability to 
establish and maintain effective work and social 
relationships.  This has not been demonstrated.  

The Board has reviewed the entire evidence of record and 
finds that the 50 percent rating assigned by the RO for PTSD, 
from June 24, 1997, reflects the most disabling this disorder 
has been since the beginning of the appeal period.  
Throughout the entire appeal period, the disability has not 
more nearly approximated the criteria for assignment of the 
next higher rating.  Thus, the Board concludes that staged 
ratings for PTSD are not warranted.  Fenderson, supra.  
Having reviewed the entire evidence of record with respect to 
PTSD, the Board determines that there is not an approximate 
balance of positive and negative evidence so as to warrant 
application of the doctrine of the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

